                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

                                                                                                DISTRJCT court
MICHAEL JOHN REESE,                                                                      RICHMOND


       Plaintiff,

V.                                                                    Civil Action No. 3:18CV140

LT. JACOBS,e/fl/.,

       Defendants.


                                 MEMORANDUM OPINION


       Michael John Reese, a Virginia inmate proceeding pro se and informa pauperis, filed this

civil action under 42 U.S.C. § 1983.^ The action proceeds on Reese's Particularized Complaint

("Complaint," ECF No. 13).^ In his Complaint, Reese contends that, during his incarceration at

the Meherrin River Regional Jail ("MRRJ"), Defendants^ violated his right to practice his


      'That statute provides, in pertinent part:

               Every person who, under color of any statute ... of any State ... subjects,
       or causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws,shall be liable to the party injured in an action
       at law....


42 U.S.C. § 1983.

       ^ The Court employs the pagination assigned by the CM/ECF docketing system to the
parties' submissions. The Court corrects the spelling, punctuation, and capitalization in the
quotations from Reese's submissions.

       ^ Reese named the following individuals as defendants: Lt. Jacobs, a lieutenant at MRRJ
("Lieutenant Jacobs"), Captain Lucy,a captain at MRRJ,J.W. Booth,a captain at MRRJ("Captain
Booth"), Brent Wright, Deputy Superintendent at MRRJ ("Deputy Superintendent Wright"), and
Robert McCoy, a chaplain at MRRJ ("Chaplain McCoy"). (Compl. 2-4);{see ECF No. 26, at 1.)
Because Reese failed to serve Chaplain McCoy,the Court dismissed all claims against Chaplain
McCoy without prejudice in a separate Memorandum Opinion and Order. (ECF Nos. 35, 36.)
This action proceeds against Defendants Lieutenant Jacobs, Captain Lucy, Captain Booth, and
Deputy Superintendent Wright (collectively "Defendants").
"Pagan/Wiccan" religion. {Id. at 7.) This matter is before the Court on the Motion for Summary

Judgment filed by Defendants. (EOF No. 29.) Reese filed a Response (EOF No. 38), and

Defendants filed a Reply(ECF No. 39)."* For the reasons stated below, the Motion for Summary

Judgment(ECF No. 29) will be DENIED WITHOUT PREJUDICE.

                                  I.      REESE'S CLAIMS


       The Court construes Reese to raise the following claims for relief:

       Claim One:     Defendants violated Reese's First Amendment^ right to free exercise of
                      religion when they refused to accommodate his request"to set[] up a weekly
                      off housing unit Pagan/Wiccan faith/study group." (Compl. at 7, 12.)

       Claim Two:     Defendants' actions violated the Establishment Clause of the First
                      Amendment because they "accommodated Christians[and] refused to do so
                      for any other religious groups[,][and][t]hat is a clear endorsement of[and]
                      encouragement to practice their brand of Christianity." {Id. at 12-13.)

       Claim Three: Defendants violated Reese's Fourteenth Amendment^ right to equal
                    protection when they upheld Chaplain McCoy's "refusal to accommodate
                    Wiccan/Pagan religion in the same way he did [for] followers of
                     [Christianity]." {Id. at 13.)

       Claim Four:    Defendants placed a substantial burden on Reese's exercise of his religion
                      in violation of the Religious Land Use and Institutionalized Persons Act


       ^    Reese    originally   filed    a    response    that    was      entitled,   "SWORN
STATEMENT/AFFIDAVIT." (ECF No. 33.) Upon review ofthis response,the Court noted that
the response was "not truly a response in opposition to the Motion for Summary Judgment filed
by Defendants or a sworn statement based on the personal knowledge ofthe affiant." (ECF No. 37,
at 1.) By Order entered on January 29,2019,the Court provided Reese with a thirty-day extension
oftime to file his response in opposition to the Motion for Summary Judgment. {Id. at 1-2.) The
Court informed the parties that "[t]he new response [would] SUPPLANT the previously filed
'SWORN STATEMENT/AFFIDAVIT,' meaning the Court [would] consider only the new
response in opposition to the Motion for Summary Judgment." {Id. at 2.) Reese then filed a
Response(ECF No. 38), and Defendants filed a Reply(ECF No. 39).

       ^ "Congress shall make no law respecting an establishment of religion, or prohibiting the
free exercise thereof...." U.S. Const, amend. I.

       ^ "No State shall... deny to any person within its jurisdiction the equal protection of the
laws." U.S. Const, amend. XIV,§ 1.
                      ("RLUIPA")^ when they informed Reese that he "must provide [his] own
                       volunteers to supervise, lead [and] set up off housing unit religious services
                       for 'safety [and] security reasons.'" {Id. at 14.)

Reese seeks monetary damages and injunctive relief. {Id. at 16-19.)

           II.     STANDARD FOR A MOTION FOR SUMMARY JUDGMENT

       Summaryjudgment must be rendered "ifthe movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ.

P. 56(a). The party seeking summary judgment bears the responsibility of informing the Court of

the basis for the motion and identifying the parts of the record which demonstrate the absence of

a genuine issue of material fact. See Celotex Corp. v. Catrett, All U.S. 317,323(1986). "[W]here

the nonmoving party will bear the burden of proof at trial on a dispositive issue, a summary

judgment motion may properly be made in reliance solely on the pleadings, depositions, answers

to interrogatories, and admissions on file." Id. at 324 (internal quotation marks omitted). When

the motion is properly supported,the nonmoving party must go beyond the pleadings and, by citing

affidavits or "'depositions, answers to interrogatories, and admissions on file,' designate 'specific

facts showing that there is a genuine issue for trial.'" Id. (quoting former Fed. R. Civ. P. 56(c),(e)

(1986)). In reviewing a summary judgment motion,the Court"must draw alljustifiable inferences

in favor of the nonmoving party." United States v. Carolina Transformer Co.., 978 F.2d 832, 835

(4th Cir. 1992) (citing Anderson v. Liberty Lobby, Inc., All U.S. 242, 255 (1986)). A mere

''scintilla ofevidence,'' however, will not preclude summaryjudgment. Anderson, All U.S. at 251

(quoting Improvement Co. v. Munson, 81 U.S. (14 Wall.) 442, 448 (1872)). "[T]here is a

preliminary question for the judge, not whether there is literally no evidence, but whether there is




       ^ 42 U.S.C. § 2000cc-l(a).
any upon which a jury could properly proceed to find a verdict for the party ... upon whom the

onus of proof is imposed." Id. (quoting Munson,81 U.S. at 448).

       In support of their Motion for Summary Judgment, Defendants submitted the affidavit of

Deputy Superintendent Wright ("Wright Aff," ECF No. 30-1). Reese filed a Response. (ECF

No. 38.) Reese also submitted copies of his inmate request forms(ECF Nos. 38-2, 38-3, 38-9),

and affidavits from several inmates(ECF Nos.38-1,38-4,38-5,38-6,38-7,38-8,38-10). None

of the affidavits are truly sworn to under penalty of perjury, and although one of the affidavits is

notarized(ECF No. 38-1),the notary did not administer an oath.^ Furthermore, Reese did not sign

his Complaint under the penalty of perjury. {See Compl. 19.) As such, Reese has put forth no

evidence in support of his claims.

       In light ofthe foregoing submissions and principles, the following facts are established for

purposes of the Motion for Summary Judgment. The Court draws all permissible inferences in

favor of Reese.


                                 III.    UNDISPUTED FACTS


        Because Reese failed to submit any evidence and Defendants only addressed a portion of

Reese's claims, the undisputed facts are sparse. Specifically, the undisputed facts are as follows:




        ^ Moreover, the affidavits submitted by Reese make no mention of practicing Wiccan or
Pagan religion, and therefore, even if the affidavits were sworn to under penalty of perjury, the
Court would not consider the affidavits for the purposes of summary judgment in this case. {See,
e.g., ECF Nos. 38-4, 38-5 (indicating that the inmate is "Catholic, and [his] immediate family is
Catholic" and that Chaplain McCoy denied his request "to have a Patron Saint pendant necklace
either mailed in to [him], or brought to the jail itself by [his] mother")); (ECF No. 38-10
(indicating that due to changes to the Common Fare food tray, which the inmate "switched to ...
for religious practicing purposes," the inmate was "forced to switch back to a regular standard tray
to get more calories and not be hungry")).
       Reese "became an inmate [at MRRJ] on November 4, 2016." (Wright Aff. ^ 2.) At all

times relevant to this action, Reese was an inmate at MRRJ. (See Compl. 7,19.)^

       "When inmates are processed into MRRJ,they can identify a religion on intake forms so

that MRRJ can assess if it needs to inquire regarding any respective inmates' religious dietary

needs and worship accommodations." (Wright Aff. 3.) Upon intake,"Reese identified himself

as a follower of Paganism." (Id);(see Compl. 6.) "MRRJ will query an inmate to determine if

the identified religious preference is authentic." (Wright Aff. H 5.) "MRRJ makes reasonable

accommodations to inmates to practice their authentic religious beliefs limited only by legitimate

security and operational considerations." (Id. 6.)

       Inmates may request to hold organized religious services "as long as a volunteer from the

outside community agrees to lead the service." (Id. ^ 9.) "MRRJ does not employ any religious

figure, celebrant, or leader, nor does MRRJ officially recognize any specific religion." (Id. H 10.)

"All organized religious services at MRRJ are conducted by volunteers from the community

outside of MRRJ." (Id. t 7.) "Chaplain McCoy was a volunteer pastor for Christian services at

MRRJ but no longer volunteers at MRRJ." (Id. ^ 8.)

                   IV. DEFENDANTS' ARGUMENTS FOR DISMISSAL

       Defendants argue that their Motion for Summary Judgment should be granted because:

(1) Reese's claims fail on the merits, and(2)Defendants are entitled to qualified immunity.(Mem.

Supp. Mot.Summ.J. 6-10,ECF No.30.) For the reasons set forth below,the Motion for Summary

Judgment will be DENIED WITHOUT PREJUDICE.




       ^ The Court notes that on April 15, 2019, Reese submitted a Notice of Change of Address,
in which he provided a residential address as his "(new) mailing address." (ECF No. 40, at 1.)
       A.      Defendants Fail to Adequately Address Reese's Claims

       In support of their Motion for Summary Judgment, Defendants submitted a Memorandum

in Support of their Motion for Summary Judgment and the affidavit of Deputy Superintendent

Wright. (Mem. Supp. Mot. Summ. J. 1-12); (Wright Aff.             1-10.) Although Defendants

acknowledge that Reese's Complaint presents claims under the First Amendment, Fourteenth

Amendment, and RLUIPA, Defendants fail to address each of Reese's claims separately.

{See Mem. Supp. Mot. Summ. J. 4-10.)

       Instead, Defendants' Memorandum in Support of their Motion for Summary Judgment

conflates Reese's claims into one brief analysis. (See id) For example. Defendants set forth the

"[ajpplicable [l]aw" for claims under RLUIPA and the Free Exercise Clause of the First

Amendment and argue generally that "they did not act as 'state actors' or 'under color of law' to

deny Inmate Reese his free exercise rights;" however, they fail to adequately address why
summary judgment is warranted based on the record in this case. {See id. at 4—9.) Additionally,

in setting forth the "[ajpplicable [l]aw" for claims under RLUIPA, Defendants fail to address the
general unavailability of monetary damages for RLUIPA claims, leaving injunctive relief as the
appropriate remedy."^ See Rendelman v. Rouse^ 569 F.3d 182, 189 (4th Cir. 2009); Madison v,

Virginia, 474 F.3d 118, 133(4th Cir. 2006).

       Further, although Defendants include several passing references to the Fourteenth

Amendment and the Establishment Clause of the First Amendment, they wholly fail to address


          Moreover, it appears that mootness may bar any request for injunctive relief under
RLUIPA. Reese alleges that Defendants placed a substantial burden on his religion during his
incarceration at MRRJ. After the expiration ofthe parties' briefing period for Defendants' Motion
for Summary Judgment, Reese submitted a Notice of Change of Address, indicating that he had
been released from incarceration. (ECF No. 40, at I); see Incumaa v, Ozmint, 507 F.3d 281, 287
(4th Cir. 2007)("Once an inmate is removed from the environment in which he is subjected to the
challenged policy or practice, absent a claim for damages, he no longer has a legally cognizable
interest in a judicial decision on the merits of his claim.").
Reese's claims under these amendments. (See id) Such briefing is inadequate to support

Defendants' Motion for Summary Judgment. See Celotex Corp., All U.S. at 323.

       B.      Qualified Immunity

       Defendants also argue that they are entitled to qualified immunity. (Mem. Supp. Mot.

Summ. J. 9-10.) In asserting entitlement to qualified immunity, however. Defendants do not

specifically address each of Reese's claims. (See id.) When a defendant asserts that he or she is

entitled to qualified immunity, he or she "must do more than mention its existence and demand

dismissal ofthe suit." Fisher v. Neale, No. 3:10CV486-HEH,2010 WL 3603495, at *3(E.D. Va.

Sept. 8,2010). Specifically, a defendant must:

       (1)identify the specific right allegedly violated "at the proper level of
       particularity," Campbell v. Galloway,483 F.3d 258, 271 (4th Cir. 2007);(2) brief,
       with full supporting authority, why the right was not so clearly established as to put
       a reasonable official on notice of any legal obligations; and (3)describe with
       particularity the factual basis supporting the assertion that a reasonable official in
       the defendant's situation would have believed his conduct was lawful.            See
       Collinson v. Gott, 895 F.2d 994,998(4th Cir. 1990).

Id. Based on these requirements. Defendants' briefing on qualified immunity is inadequate and

does not provide a basis for granting summary judgment at this time.

       Given the inadequacy of the current briefing, the Motion for Summary Judgment(EOF

No. 29) is DENIED WITHOUT PREJUDICE." Defendants shall have thirty (30) days to

resubmit their Motion for Summary Judgment. The Memorandum in Support of the Motion for

Summary Judgment must adequately brief each claim and any such affirmative defenses

Defendants intend to raise.

                                             V. Conclusion



        '' In reaching this conclusion, the Court also considers the general rule that a party shall
not file separate motions for summary judgment. See E.D. Va. Loc. Civ. R. 56(C)("Unless
permitted by leave of Court, a party shall not file separate motions for summary judgment
addressing separate grounds for summary judgment.").
      For the foregoing reasons, Defendants' Motion for Summary Judgment(ECF No. 29) will

be DENIED WITHOUT PREJUDICE. Defendants shall have thirty (30) days to resubmit their

Motion for Summary Judgment.

      An appropriate Order will accompany this Memorandum Opinion.




Date: ^                                  John A. Gibney,Jr.
Richmond, Virginia                       United States District Jud^e
